Citation Nr: 0918337	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for right ankle disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from November 2004 to April 
2006 and had a period of active duty training from January 
2000 to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals of a severe 
right ankle sprain and assigned a 20 percent evaluation.  The 
Veteran disagreed with the assigned evaluation and a 
Statement of the Case (SOC) was issued in April 2007.  In 
October 2007, the RO received a statement from the Veteran, 
which was accepted in lieu of a VA Form 9 as a substantive 
appeal.  In a November 2008 rating decision, the disability 
rating assigned the Veteran's right ankle disability was 
increased to 30 percent effective from April 6, 2006, 
exclusive of periods for which a temporary total rating had 
been assigned.  

In March 2009, the Board received a statement from the 
Veteran wherein she requested that she be granted a temporary 
100 percent evaluation from the end date of her first 100 
percent convalescent rating to the start date of her second 
surgery and 100 percent evaluation.  Rating decision dated in 
October 2007 denied entitlement to extension of the temporary 
total evaluation beyond June 30, 3007.  The Veteran disagreed 
with this decision and a SOC was furnished on this issue in 
August 2008.  On review, the Veteran did not submit a Form 9 
or other correspondence constituting a timely appeal and 
therefore, this issue is not for consideration by the Board.  
See 38 C.F.R. §§  20.200, 20.302 (2008).  


FINDINGS OF FACT

The Veteran was assigned temporary total evaluations for 
right ankle disability for the periods from June 22, 2006 to 
June 30, 2007 and from June 16, 2008 to September 30, 2008; 
during the remainder of the appeal period, the Veteran's 
right ankle disability was primarily manifested by complaints 
of pain and loss of function, with limitation of motion, 
instability, and the use of ankle supports such as a brace or 
walking boot.  Objective evidence does not support a finding 
that the Veteran's disability picture meets or more nearly 
approximates the criteria for a 40 percent evaluation either 
as ankylosis of the ankle or loss of use of the foot.  

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
right ankle disability (for the periods from April 6, 2006 to 
June 21, 2006; July 1, 2007 to June 15, 2008; and October 1, 
2008 to the present) are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5167, 5270 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in June 
2006, which advised the Veteran of the evidence and 
information needed to substantiate a claim for service 
connection for a right ankle condition.  The Veteran was 
informed of the information and evidence VA would obtain and 
of the information and evidence she was expected to provide.  
She was asked to provide any evidence in her possession that 
supported her claim.  This letter also provided information 
regarding how VA assigns disability ratings and effective 
dates.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2008).  In 
line with the above reasoning, Vazquez-Flores v. Peake does 
not apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the Veteran's 
claim for service connection.  Notwithstanding, the Board 
observes that the April 2007 SOC notified the Veteran of the 
relevant regulations, to include the applicable rating 
criteria.

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records and VA Medical Center (VAMC) records.  The 
Veteran has not identified additional records that need to be 
obtained.  The Veteran was provided VA examinations in July 
2006, December 2007, and October 2008.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran was originally granted a 20 percent evaluation 
for right ankle disability effective April 6, 2006.  
Temporary total evaluations (100 percent schedular) based on 
the need for convalescence were assigned from June 22, 2006 
to June 30, 2007 and from June 16, 2008 to September 30, 
2008.  See 38 C.F.R. § 4.30 (2008).  In November 2008, the 
evaluation for right ankle disability was increased to 30 
percent effective April 6, 2006.  Thus, the Board must 
consider whether the Veteran is entitled to an evaluation 
greater than 30 percent during the periods she was not 
receiving a temporary 100 percent evaluation (from April 6, 
2006 to June 21, 2006; July 1, 2007 to June 15, 2008; and 
October 1, 2008 to the present).  

The Veteran argues that the assigned evaluation does not 
adequately reflect the severity of her disability.  In her 
November 2006 notice of disagreement, the Veteran reported 
that her ankle was very weak and constantly rolling.  She 
indicated that she has to wear a brace and has used crutches 
on and off.  She stated that this disability affects her 
activities of daily living.  She says she cannot run or wear 
normal shoes and is in constant pain.  She reported that she 
has had to change professions and is unable to play sports.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

For VA purposes, normal range of motion of the ankle is from 
0 to 20 degrees dorsiflexion; and from 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The maximum schedular evaluation for limitation of motion of 
the ankle is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).  The current 30 percent evaluation was 
awarded by analogy to Diagnostic Code 5270.  Under this 
provision, ankylosis of the ankle is evaluated as follows: in 
plantar flexion, less than 30 degrees (20 percent); in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees (30 percent); and in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2008).

A 40 percent evaluation is also warranted when there is loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2008).  

At the outset, the Board notes that all evidence of record 
has been considered.  However, the discussion will largely 
focus on evidence during those portions of the appeal period 
for consideration (i.e., the periods the Veteran was not 
receiving a temporary 100 percent evaluation under 38 C.F.R. 
§ 4.30).  

Service records show continued complaints of right ankle pain 
prior to discharge.  

VA records show the Veteran was seen in orthopedic 
consultation in June 2006.  She reported a nagging pain in 
the ankle, worse with activity.  On physical examination, 
range of motion was normal on plantar flexion, dorsiflexion, 
inversion, and eversion.  There was pain with extreme of 
plantar flexion and mild tenderness to palpation over the tip 
of the distal fibula.  There was no significant swelling.  X-
rays showed no evidence of old fracture, but likely an 
ossicle at the tip of the distal fibula, possible os 
trigonum.  Assessment was right ankle/subtalar pain.  The 
Veteran was given an Arizona brace and work restriction for 3 
months.   

On VA examination in July 2006, the Veteran reported 
continued ankle pain.  On physical examination there was mild 
enlargement of the right lateral malleolus compared to the 
left.  There was no soft tissue swelling and perhaps minimal 
tenderness to palpation.  Gait was fairly normal without the 
brace.  Ankle dorsiflexion was to 5 degrees and plantar 
flexion to 30 degrees on the right with discomfort at the 
extremes of motion and upon repetition with fair endurance 
and good coordination.  There was moderately increased laxity 
of the lateral collateral ligaments on the right compared to 
the left.  

The Veteran underwent right ankle Brostrom and excision of 
painful avulsion fracture in February 2007.  Pre and post 
operative diagnosis was right ankle pain and instability.  
Following surgery, the Veteran returned to physical therapy.  
Notes dated in May 2007 indicate the Veteran was progressing 
very well and was weaning from the boot to the air cast.  The 
Veteran was seen for her final physical therapy visit on June 
27, 2007.  It was noted that she had made significant 
progress and was without functional limitations at that time.  

Orthopedic note dated in July 2007 indicates there was no 
tenderness to palpation over the posterior tibial tendon or 
the sinus tarsi.  There was no pain with inversion, eversion, 
dorsiflexion or plantar flexion of the foot.  It was noted 
that she was ambulating in tennis shoes and sandals without 
much difficulty and gait was non-antalgic.  The Veteran was 
seen in podiatry in August 2007.  She was wearing flip flops, 
but usually wore athletic shoes.  There was no bracing for 
the ankle at that time.  There was decreased subtalar range 
of motion on the right.  The Veteran was cast for orthotics.  
In October 2007, she reported that she had been wearing 
orthotics for several weeks which helped, but once she 
removed her shoes the pain returned worse.  The gel ankle 
cushion helped with wearing shoes.  She had changed to a 
sedentary type employment.  Objectively, there was mild edema 
at the lateral ankle.  There was no dorsiflexion available at 
the ankle joint and limited subtalar range of motion.  In 
November 2007, the Veteran called in with complaints of 
increase in right ankle pain for approximately one week.  
Addendum indicates the Veteran was advised to return to the 
walking boot.  She was subsequently seen in podiatry where 
she reported continued pain and complaints of rolling the 
ankle.  She presented to the clinic in normal athletic shoes 
only.  She reported that she had modified work to a sedentary 
job.  She could not exercise or ride horses.  The Veteran was 
very guarded to physical examination and there was pain with 
active and passive range of motion.  Dorsiflexion was very 
limited to less than 10 degrees and plantar flexion was 
painful.  X-rays showed no acute fracture or dislocation, no 
loose bodies or defects noted about the talar dome.  Mortise 
relationships appeared normal.  Mild soft tissue swelling was 
present at the lateral ankle.  The Veteran was comfortable to 
continue with the brace but did not want to continue physical 
therapy as she felt no benefit.  MRI dated in December 2007 
showed findings suggestive of tendinopathy or partial tear of 
the anterior talofibular ligament.  

On VA examination in December 2007, the Veteran reported that 
she had returned to work full-time and was a full-time online 
student.  She continued to have lateral ankle pain and had 
noticed her ankle rolling again.  The pain was present all 
the time and there had been swelling, but no heat or redness.  
She had been able to conduct her activities of daily living 
but stated that she could not drive more than 10 minutes.  On 
physical examination, there was exquisite tenderness all over 
the right hindfoot including the Achilles tendon for unclear 
reasons.  There was some soft tissue swelling in the area of 
the right lateral malleolus.  Dorsiflexion was to 5 degrees 
and plantar flexion to 35 degrees with discomfort at the 
extremes of range of motion upon repetition times three with 
fair to good strength and no spasm or incoordination.  She 
walked with a stiff ankled antalgic gait.  She was wearing a 
soft Velcro ankle brace.  There was very mild increased 
laxity of the lateral malleolar ligaments compared to the 
left.  The examiner noted it would be speculative to estimate 
any increase in pain or additional loss of range of motion 
during a flare.  

Primary care note dated in January 2008 indicates that the 
Veteran was having problems getting to and from work and 
problems with walking.  It was noted that the podiatrist was 
unwilling to write an off-work excuse indicating that it 
needed to come from orthopedics.  Objectively, gait was 
steady but awkward with the brace.  The Veteran was provided 
with a note to be off work until further evaluation by 
orthopedics.  On orthopedic consultation in February 2008, 
the examiner noted that according to office notes, she was 
doing well with her ankle at approximately 6 months following 
surgery.  The Veteran was wearing a prowalker boot and was 
requesting an ankle instability procedure.  On physical 
examination, gait was antalgic out of the boot.  There was 
tenderness over the sinus tarsi and anterolateral ankle 
joint.  There was no pain with subtalar inversion or 
eversion.  Range of motion was plantar flexion to 30 degrees 
and dorsiflexion to 15 degrees without pain.  There was no 
effusion.  Assessment was dynamic ankle instability and 
anterolateral ankle impingement.  The Veteran was offered 
physical therapy for proprioception and strengthening, which 
she subsequently attended.  

The Veteran was seen for a pre-op evaluation in June 2008.  
She complained of persistent instability and lateral ankle 
pain.  She attempted and failed physical therapy and bracing 
with boot brace.  Physical examination showed moderate 
anterior-lateral ankle swelling.  Range of motion was 5 
degrees dorsiflexion and 40 degrees plantar flexion.  MRI was 
suggestive of low-lying peroneus brevis muscle belly, 
inflammation in the fibular groove.  On June 16, 2008, the 
Veteran underwent resection of low lying peroneus brevis 
muscle belly.  

Following surgery, records dated through October 2008 show 
the Veteran was in an acute healing phase with limitation of 
motion and pain.  She continued with physical therapy and 
attempts were made to wean her from the walking boot.  

The Veteran most recently underwent VA examination in October 
2008.  She reported right ankle pain all the time.  She used 
a TENS unit which lowered the pain intensity.  She took 
ibuprofen and Gabapentin.  She used a Cam Walker brace when 
she was outside walking longer distances and an air cast 
brace when she was inside her house.  She reported she could 
only walk about 300 feet and after that the pain was 
intolerable.  On examination, range of motion with the air 
cast was 0 degrees dorsiflexion and plantar flexion up to 30 
degrees with no increase in pain and up to 40 degrees with 
significant pain.  Range of motion without the air cast was 0 
degrees of dorsiflexion and up to 40 degrees of plantar 
flexion without any pain.  There was no additional pain, 
fatigue, weakness or lack of endurance or incoordination on 
repetitive testing.  There was no obvious deformity of the 
right ankle mortise as compared to the left.  There was 
moderate to severe tenderness in various areas of the ankle 
but no edema, effusion, redness, heat or abnormal or guarding 
movements.  There was slight laxity of the lateral collateral 
ligament on the right side as compared to the left with 
moderate to severe pain reported during inversion movement.  
The eversion movement was significantly less painful.  The 
Veteran's gait was normal but highly cautioned.  X-rays of 
the right ankle showed no significant degenerative disease.  

The Board acknowledges the Veteran's reports of significant 
ankle disability and notes she has undergone two surgical 
procedures and multiple sessions of physical therapy.  During 
those portions of the appeal period where the Veteran was not 
receiving a temporary 100 percent evaluation, her right ankle 
disability was primarily manifested by complaints of pain and 
loss of function, limitation of motion, instability, and the 
use of ankle supports such as braces or walking boot.  On 
review, however, there is no evidence of ankylosis in plantar 
flexion or dorsiflexion or with abduction, adduction, 
inversion or eversion deformity.  Further, the Board does not 
find adequate pathology, to include consideration of 
functional impairment due to pain on motion and other 
factors, that supports a finding that the disability picture 
more nearly approximates the criteria for a 40 percent 
evaluation as analogous to ankylosis of the ankle or based on 
loss of use of the foot.  The Veteran continues to report 
significant pain and use of a brace; however, she is able to 
move her ankle and ambulate.  Significant deformities related 
to the structure of the ankle are not shown.   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges that the Veteran was 
unable to work on various occasions during the appeal period 
due to her right ankle disability.  As discussed, she was 
assigned temporary 100 percent evaluations during a 
significant portion of the appeal period.  During the periods 
in which her disability was evaluated at 30 percent, the 
Board does not find evidence showing that the Veteran was 
frequently hospitalized for her right ankle disability.  The 
weight of the evidence also does not establish that such 
disability caused a marked interference with employment 
beyond that contemplated in the schedular standards.  In this 
regard, the Board acknowledges the Veteran's contentions that 
the brace and boot walker interfered with her ability to 
work.  The Board notes, however, that the Veteran remained 
able to ambulate and changed to a job that allowed for more 
time off of her feet.  Additionally, the Veteran was 
apparently attending school.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board further observes that effective October 3, 2007, 
the Veteran was awarded a separate 10 percent evaluation for 
plantar fasciitis of the right foot.  The 30 percent 
evaluation (right ankle) and the 10 percent evaluation (right 
foot) combine to a 40 percent evaluation for the right lower 
extremity (below the knee) as of that date.  See 38 C.F.R. 
§ 4.25 (2008).  Pursuant to the amputation rule, the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation.  See 38 C.F.R. § 4.68 (2008).  
Thus, for the period beginning October 3, 2007, an evaluation 
greater than 30 percent for the right ankle disability would 
be prohibited by the amputation rule.  The Veteran was also 
granted an additional 10 percent for tender post-operative 
scarring associated with her right ankle effective June 16, 
2008.  The addition of this disability does not increase the 
combined evaluation for the right lower extremity below the 
knee above 40 percent.  See 38 C.F.R. § 4.25 (2008).  


	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation greater than 30 percent for right ankle 
disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


